Citation Nr: 1825416	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition to include chloracne, and to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  He also had additional service with the U.S. Army Reserve and the U.S. National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's October 2014 substantive appeal (VA Form 9) included a request for a Travel Board hearing.  However, in December 2015 and then again in March 2016, through his authorized representative, he withdrew the hearing request.  

The RO adjudicated this claim on the merits, but noted it was an application to reopen a previously denied service connection claim.  See February 2013 rating decision code sheet (referencing reopened claim received in February 2012); February 2012 supplemental claim (characterizing claim as application to reopen).  The RO did not consider whether new and material evidence is required and the Board agrees.  The claim was denied in 1970 and 1980.  In 2012, the RO obtained service treatment records, some of which it appears were not previously in the record, and in 2013, the Veteran's representative submitted service personnel records.  When VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c).  Accordingly, VA will reconsider the claim, rather than require the submission of new and material evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In this case, VA's duty to assist has not been satisfied.  Therefore, a remand is necessary for the following further development: 

* outstanding VA and private treatment records - If these VA and/or private treatment records show a current diagnosis of chloracne (or another skin condition listed under 38 C.F.R. § 3.309(e)), then the remaining development listed below will be unnecessary.  See October 2014 VA Form 9 (stating he was diagnosed with chloracne by private dermatologist via Fayetteville, NC VA Medical Center (VAMC) fee-basis provider referral, and that this should be shown in his VA treatment records).  The Veteran's in-country Vietnam service during the Vietnam Era and consequent herbicide agent exposure is conceded.  See service personnel records received in August 2013 (foreign service record).
* outstanding service treatment records (from active duty as well as subsequent U.S. Army Reserve and U.S. National Guard service); and
* VA examination and direct nexus opinion.  McLendon v. Nicholson, 20 Vet.App. 79 (2006); See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records from the following VA facilities and time periods:

a. Fayetteville, NC VA VAMC and all associated outpatient clinics from June 2009 to the present.  

(The RO obtained some VA treatment records from this facility and time period.  However, it is clear that multiple relevant dermatological VA treatment records, including various private VA treatment records scanned into the Veteran's VA medical records, remain outstanding.  See, e.g., May 2012 VA teledermatology note ("The Teledermatology recommendations are available from the DVAMC Dermatologist for your review under VistaWeb Remote Data...."); December 2013 non-VA care consult note (stating private treatment records from Polley Clinic of Dermatology and Dermatologic Surgery, P.A. dated October 2013 were scanned into Veteran's records for review in Vista imaging); December 2013 to February 2014 VA fee-basis outpatient notes (referencing various procedures, reports, and appointments from Polley Clinic of Dermatology and Dermatologic Surgery, P.A., including records scanned into Veteran's VA records in Vista imaging).

b. Durham VA Health Care System, including the Durham VAMC and all associated outpatient clinics, from January 2012 to the present.  (Although the September 2014 SOC indicates that the RO reviewed some 2012 records from the Durham VAMC, VA treatment records from that facility appear to be missing.) 

Both of the above searches must specifically include requests for all COMPLETE, outstanding non-VA care notes and tele-dermatology notes, including all records stored / scanned in VA medical records systems other than CAPRI (e.g., Vista).

c. Ask the Veteran whether he had any relevant treatment at the Syracuse, NY VAMC at any time after May 1970, and if so, to identify the dates of treatment.  If so, then obtain all outstanding treatment records (if any).  See May 1970 VA skin examination report (only VA medical records from this facility that are currently of record); see also March 2013 statement (indicating he "started attending" Syracuse, NY VAMC in May 1970).  

If the Veteran identifies any outstanding VA treatment records from prior to the early 2000s, then this must include a search of archived or retired paper records.  All efforts to obtain these records, including the search of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.

Document all communications with the Veteran and his representative.  If any such records are unavailable, then the RO should notify the Veteran and his representative.  

2. After obtaining the necessary release from the Veteran, the RO must request all private treatment records from Polley Clinic of Dermatology & Dermatologic Surgery, P.A.  (The Veteran's representative submitted some records from this provider in October 2014.  However, multiple VA treatment records in the file refer to other notes from / appointments with this provider indicating that VA does not have the complete records.)

If additional dermatological care is referenced in these records, then the RO should attempt to obtain records of that care as well.

All such requests and any negative responses must be associated with the file.  If any such records are unavailable, then the RO should notify the Veteran and his representative.

3. If and only if the VA and private treatment records obtained per the instructions above DO NOT show a current diagnosis of chloracne, or any other skin condition listed under 38 C.F.R. § 3.309(e), then proceed to the following instructions.

4. Re-request from all appropriate institutions the Veteran's complete service treatment records from his active duty service.  This must include specific requests for the following: 

a. All service treatment records from approximately January to June 1968 from the U.S. Army medical dispensary / facility in Lai Khe, Vietnam.  See April 1970 original service connection claim (stating he was treated for skin condition during service at Lai Khe Vietnam dispensary in January 1968); see also October 1980 statement (asserting he was treated by Chief Medic with 2nd and 28th Inf. 1st Div. in Liekhe [i.e., Lai Khe], Vietnam in spring 1968, but could not recall exact date).  

b. All service treatment records from approximately June 1968 to January 1969 during the Veteran's active duty service at Fort Hood, TX.  See October 1980 buddy statement (reporting he served with Veteran at Fort Hood soon after Veteran's Vietnam service; recalling Veteran was treated there for a skin disease during summer and fall of 1968).  

Document all attempts to obtain these records, including any negative responses.  If any such records are unavailable, then the RO should notify the Veteran and his representative.

5. Contact the Veteran and ask him his U.S. Army Reserve service dates, unit(s), and unit address(es).  Then, conduct appropriate development to obtain the Veteran's complete post-active duty Reserve service treatment records beginning in approximately January 1969 through the end date(s) identified by the Veteran.

Document all communications with the Veteran or his representative, as well as all attempts to obtain these records and any negative responses.  If any such records are unavailable, then the RO should notify the Veteran and his representative.

6. Conduct appropriate development to obtain the Veteran's complete U.S. Army National Guard (NGUS) service treatment records from his unit, CSC 1-108th Inf., Geneva, NY, beginning in approximately September 1981.  (See September 1981 NGUS enlistment report of medical examination finding chronic, mild dermatitis of the chest and shoulders, and noting NGUS unit and address as of 1981).  

Document all attempts to obtain these records, including any negative responses.  If any such records are unavailable, then the RO should notify the Veteran and his representative.

7. DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL OUTSTANDING VA TREATMENT RECORDS, PRIVATE TREATMENT RECORDS, AND SERVICE TREATMENT RECORDS, TO THE EXTENT POSSIBLE, HAVE BEEN OBTAINED.

8. If and only if the documentary development requested above DOES NOT show a current diagnosis of chloracne, or any other skin condition listed under 38 C.F.R. § 3.309(e), then, schedule a VA examination with a qualified examiner who is a physician (given the medical complexity of the Veteran's multiple, current differential skin diagnoses).  The claims file must be made available to and reviewed by the examiner.  After reviewing the record, the examiner should answer the following, with full supporting rationales: 

a. Identify all of the Veteran's current skin diagnoses from February 2012 to the present noted during the VA examination and in the medical evidence of record.

b. Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current skin diagnoses noted above either began during or were otherwise caused by his active duty service, including: his conceded herbicide exposure during his active duty Vietnam service from June 1967 to June 1968; or his reported treatment for a skin disease during active duty service (at a medical dispensary in Lai Khe, Vietnam in approximately January to June 1968, and then again at Fort Hood in about summer and fall of 1968)?  

Please consider this question separately as to each current skin diagnosis.

If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why.

9. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

